Title: [Diary entry: 4 November 1751]
From: Washington, George
To: 

 November 4th, 1751.—This morning received a card from Major Clarke, welcoming us to Barbadoes, with an invitation to breakfast and dine with him. We went,—myself with some reluctance, as the smallpox was in his family. We were received in the most kind and friendly manner by him. Mrs. Clarke was much indisposed, insomuch that we had not the pleasure of her company, but in her place officiated Miss Roberts, her niece, and an agreeable young lady. After drinking tea we were again invited to Mr. Carter’s, and desired to make his house ours till we could provide lodgings agreeable to our wishes, which offer we accepted.